 



Exhibit 10.47

Option No.: ______

MARTEK BIOSCIENCES CORPORATION
2004 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

Martek Biosciences Corporation, a Delaware corporation (the “Company”), hereby
grants an option to purchase shares of its common stock, $.10 par value, (the
“Stock”) to the optionee named below. The terms and conditions of the option are
set forth in this cover sheet, in the attachment, and in the Company’s 2004
Stock Incentive Plan (the “Plan”).

Grant Date:                                                             ,
200                    

Option Termination
Date:                                                            ,
200                    

Name of Optionee:
                                                                                

Optionee’s Social Security Number:
                    -                    -                    

Number of Shares Covered by Option:                                         

Option Price per Share:
$                                        .                    

     By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is
available on request. You agree that the Plan will control in the event any
provision of this Agreement should appear to be inconsistent.

         
Optionee:
 
                                                                                                                        
   

  (Signature)    
 
       
Company:
 
                                                                                                                        
   

  (Signature)    
 
       

 
Title:                                                                                                                        
   

Attachment

This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



MARTEK BIOSCIENCES CORPORATION
2004 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

     
Nonqualified Stock
Option
  This option is not intended to be an incentive stock option under Section 422
of the Internal Revenue Code, and it will be interpreted accordingly.
 
   
Vesting
  This option is only exercisable before it expires and then only with respect
to the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.
 
   

  Your right to purchase shares of Stock under this option vests as to twenty
percent (20%) of the total number of shares covered by this option, as shown on
the cover sheet, on each of the first five one-year anniversaries of the Grant
Date, provided, that, you continue in Service on each such anniversary date. The
resulting aggregate number of vested shares will be rounded to the nearest whole
number, and you cannot vest in more than the number of shares covered by this
option.
 
   

  No additional shares of Stock will vest after your Service has terminated for
any reason, except as provided below in the case of your death or Disability.
 
   
Term
  Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier if your Service terminates,
as described below.
 
   
Regular Termination
  If your Service terminates for any reason, other than death, Disability or
Cause, then your option will expire at the close of business at Company
headquarters on the 30th day after your termination date.
 
   
Termination for
Cause
  If your Service is terminated for Cause, then you shall immediately forfeit
all rights to your option and the option shall immediately expire.

2



--------------------------------------------------------------------------------



 



     
Death
  If your Service terminates because of your death, then your option shall
become 100% vested and will expire at the close of business at Company
headquarters on the date twelve (12) months after the date of death. During that
twelve month period, your designated beneficiary, estate or heirs may exercise
your option.
 
   

  In addition, if you die during the 30-day period described in connection with
a regular termination (i.e., a termination of your Service not on account of
your death, Disability or Cause), and a vested portion of your option has not
yet been exercised, then your option will instead expire on the date twelve
(12) months after your termination date. In such a case, during the period
following your death up to the date twelve (12) months after your termination
date, your designated beneficiary, estate or heirs may exercise the vested
portion of your option.
 
   
Disability
  If your Service terminates because of your Disability, then your option shall
become 100% vested and will expire at the close of business at Company
headquarters on the date twelve (12) months after your termination date.
 
   
Leaves of Absence
  For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 30 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.
 
   

  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Notice of Exercise
  When you wish to exercise this option, you must notify the Company’s
designated agent filing in the manner and form permitted by the designated
agent.
 
   

  If someone else wants to exercise this option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.

3



--------------------------------------------------------------------------------



 



     
Form of Payment
  When you submit your notice of exercise, you must include payment of the
option price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:
 
   

  • Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.
 
   

  • Shares of Stock which have already been owned by you for more than six
months and which are surrendered to the Company. The value of the shares,
determined as of the effective date of the option exercise, will be applied to
the option price.
 
   

  • By delivery (on a form prescribed by the Company or the designated agent) of
an irrevocable direction to a licensed securities broker acceptable to the
Company to sell Stock and to deliver all or part of the sale proceeds to the
Company in payment of the aggregate option price and any withholding taxes (if
approved in advance by the Compensation Committee of the Board if you are either
an executive officer or a director of the Company).
 
   
Withholding Taxes
  You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate.

4



--------------------------------------------------------------------------------



 



     
Transfer of Option
  Except as provided in this section, during your lifetime, only you (or, in the
event of your legal incapacity or incompetency, your guardian or legal
representative) may exercise this option and the option shall not be assignable
or transferable by you, other than by designation of beneficiary, will or the
laws of descent and distribution. You may transfer all or part of this option,
not for value, to any Family Member, provided that you provide prior written
notice to the Company, in a form satisfactory to the Company, of such transfer.
For the purpose of this section, a “not for value” transfer is a transfer which
is (i) a gift, (ii) a transfer under a domestic relations order in settlement of
marital property rights, or (iii) a transfer to an entity in which more than
fifty percent of the voting interests are owned by Family Members (or you) in
exchange for an interest in that entity. Subsequent transfers of transferred
options are prohibited except to your Family Members in accordance with this
section or by will or the laws of descent and distribution. The events of
termination of the Service this Agreement shall continue to be applied with
respect to you, following which the option shall be exercisable by the
transferee only to the extent, and for the periods specified in herein.
 
   
Retention Rights
  Neither your option nor this Agreement gives you the right to be retained by
the Company (or any Parent, Subsidiaries or Affiliates) in any capacity. The
Company (and any Parent, Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and for any reason.
 
   
Shareholder Rights
  You, or your designated beneficiary, estate or heirs, have no rights as a
shareholder of the Company until a certificate for your option’s shares has been
issued (or an appropriate book entry has been made). No adjustments are made for
dividends or other rights if the applicable record date occurs before your stock
certificate is issued (or an appropriate book entry has been made), except as
described in the Plan.

5



--------------------------------------------------------------------------------



 



     
Forfeiture of Rights
  The Company at any time shall have the right to cause a forfeiture of your
rights on account of you taking actions in competition with the Company. Unless
otherwise specified in an employment or other agreement between the Company and
you, you take actions in competition with the Company if you directly or
indirectly own any interest in, operates, joins, controls or participates as a
partner, director, principal, officer, or agent of, enters into the employment
of, acts as a consultant to, or performs any services for, any entity which has
material operations which compete with any business in which the Company or any
of its Subsidiaries is engaged during your employment with the Company or any of
its Affiliates or at the time of your termination of Service.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted (and rounded down to the nearest whole number) if
required pursuant to the Plan. Your option shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company is
subject to such corporate activity.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.
 
   

  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.

6



--------------------------------------------------------------------------------



 



     
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   

  By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format. If at any time you would prefer to receive paper copies
of these documents, as you are entitled to, the Company would be pleased to
provide copies. Please contact the Company’s Human Resources Department to
request paper copies of these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

7